t c memo united_states tax_court william richard baker jur petitioner v commissioner of internal revenue respondent docket no filed date william richard baker jr pro_se edsel ford holman jr for respondent memorandum opinion ruwe judge this matter is before this court on respondent’s motion for partial summary_judgment which was filed pursuant to rule the issues for decision are whether ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules of continued - - petitioner’s net_earnings from his law practice are subject_to self-employment taxes and whether payment of those taxes is voluntary at the time the petition in this case was filed petitioner resided in knoxville tennessee petitioner did not file timely a form_1040 u s individual_income_tax_return for taxable years and on date respondent issued a notice_of_deficiency in which he determined the following deficiencies and additions to tax additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure some of the deficiencies were attributable to petitioner’s failure to report or otherwise pay self-employment taxes on date petitioner filed a timely petition to this court on date petitioner executed federal_income_tax returns for taxable years and on the schedules c profit or loss from business attached to those returns petitioner reported net_income of dollar_figure for taxable_year and dollar_figure for taxable_year the schedules c showed that the income was derived from mr baker’s business or profession as an attorney on the schedules se self-employment_tax continued practice and procedure petitioner calculated his self-employment_tax liability to be dollar_figure for taxable_year and dollar_figure for taxable_year on date respondent issued interrogatories to petitioner in which he asked in your petition to the tax_court you indicate that the respondent’s self-employment_tax computation is erroneous please describe in detail why the respondent’s self-employment_tax computation is incorrect and what you believe the correct self-employment computation to be petitioner replied see tax returns---respondent asserts also that self-employment taxes are voluntary and respondent does not volunteer se taxes for or respondent contends that the self-employment_tax is not voluntary and that petitioner is liable for self-employment_tax on the net_earnings from his law practice as reported on petitioner’s belatedly filed and federal_income_tax returns under rule a either party may move for summary_judgment upon all or part of the legal issues in controversy a motion for partial summary_judgment will be granted where there is no genuine issue as to any material fact relevant to the particular issue involved rule b 98_tc_518 affd 17_f3d_965 7th cir the burden is on the moving party respondent to prove the nonexistence of a genuine issue as to any material fact q4e- and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence must be viewed in the light most favorable to the nonmoving party petitioner 94_tc_491 petitioner has failed to respond to respondent’s motion for partial summary_judgment and this court’s order dated date which states that petitioner shall on or before date file a response to the above motion for partial summary_judgment when a motion for summary_judgment is made the nonmoving party cannot rely upon the allegations or denials in its pleading but must demonstrate with specific facts that there 1s a genuine issue for trial 87_tc_1213 shepherd v commissioner tcmemo_1997_555 under rule d if the adverse_party petitioner herein does not respond to the motion for summary_judgment then this court may enter a decision where appropriate against that party king v commissioner supra pincite shepherd v commissioner supra we could enter a decision against petitioner without elaboration however we shall address the contentions petitioner raised in his petition and in the interrogatories in his petition petitioner claimed that the self-employment_tax deficiency was erroneously included in the notice_of_deficiency issued by respondent in response to interrogatories issued by respondent petitioner argued that self-employment taxes were voluntary and that he was therefore not reguired to make payment for those taxes it is well established that the obligation to pay self- employment_taxes is mandatory so long as the requirements of sec_1401 are met kanes v commissioner tcmemo_2000_ see also 455_us_252 665_fsupp_813 n d cal tyng v commissioner tcmemo_1985_399 affd without published opinion 809_f2d_930 d c cir in hanes this court rejected a taxpayer’s argument that the self-employment_tax was a voluntary contribution id we also stated self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes see sec_1_1401-1 income_tax regs petitioner has a mandatory obligation to pay self-employment taxes if the requirements of sec_1401 are met a genuine issue of material fact is not presented with respect to the voluntariness of the self-employment_tax sec_1401 and b imposes a percentage tax on self- employment income of every individual for the benefit of old age survivors disability insurance and hospital insurance self- employment income is defined as the net_earnings from self- - - employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment is then defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 hanes v commissioner supra in his motion for partial summary_judgment respondent takes the position that petitioner is liable for self-employment_tax on petitioner’s net profits from his law practice on petitioner’s form sec_1040 for taxable years and he reported that net profits were derived from his business or profession as an attorney petitioner’s income_tax returns reported net profits from self-employment of dollar_figure for taxable_year and of dollar_figure for taxable_year on schedules se of those returns petitioner reported a self-employment_tax due of dollar_figure for taxable_year and of dollar_figure for taxable_year respondent has agreed that those calculations correctly reflect petitioner’s self-employment_tax liability for the taxable years at issue on the basis of petitioner’s failure to respond to respondent’s motion for partial summary_judgment and on the basis of the circumstances above we find that a genuine issue of material fact does not exist regarding petitioner’s liability for - j- the self-employment taxes reported by petitioner on his and tax returns accordingly an appropriate order will be issued qranting respondent’s motion for partial summary_judgment
